Title: Samuel H. Smith to Thomas Jefferson, 11 September 1810
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          
            Dear Sir
            Washington, Sept. 11. 1810
          
           In compliance with the request of Dr Barton, I have caused to be inserted in the Nat. Intelr his letter to you, which you were good enough to transmit to me on the 8th ult. However disputable some of the Doctor’s opinions may be, the subject is highly interesting, and is one on wch a mind of his vigor can scarcely fail to throw much light.
          Mrs Smith unites with me in an expression of thanks for your friendly recollections, and in unfeigned assurances of the gratification we should experience in complying with your hospitable invitation and again enjoying the society of Monticello.  Two events, however, to us of no mean importance, have recently occurred, that throw an obstacle in the way of our travelling this season; the birth of a son, and my retirement from the printing business. The former confines Mrs S. to home, and the latter, for a short time, so far from diminishing, will increase my occupation.  Added to these, we are bent upon doing some thing decisive this autumn with our grounds near this place, wch we purpose making our permanent abode, if we can obtain a full supply of water. It is here, that we have, by anticipation, already enjoyed many of the pleasures of rural & literary occupation, that we fancy, perhaps idly, are in store for us, and hope to secure that independence wch is so sedulously pursued, and so rarely realised. May these blessings, wch you have so richly earned, long continue yours.
           Be pleased to remember Mrs S. & my self respectfully to Mr & Mrs Randolph, and believe me with great respect.
          
            Sa. H.
            Smith
        